          Case 4:18-cv-00521-HSG Document 141 Filed 01/15/20 Page 1 of 3




1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment and Natural Resources Division
3    United States Department of Justice
     REBECCA JAFFE (NC Bar No. 40726)
4    CORINNE SNOW (TX Bar No 24083883)
     950 Pennsylvania Ave, NW
5    Washington, D.C. 20350
6    Tel: (202) 305-0258
     Fax: (202) 305-0506
7    rebecca.jaffe@usdoj.gov
     corinne.snow@usdoj.gov
8    Counsel for Federal Defendants
9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                                       )
12    STATE OF CALIFORNIA, et al.,                     )
                                                       )
13
              Plaintiffs,                              )
14                                                     )   Case No. 4:18-cv-00521-HSG (related)
                               v.                      )
15                                                     )   Case No. 4:18-cv-00524-HSG (related)
16    U.S. BUREAU OF LAND                              )
      MANAGEMENT, et al.,                              )   FEDERAL DEFENDANTS’ NOTICE
17                                                     )   REGARDING SCHEDULING OF
              Defendants.                              )   ARGUMENT FOR CROSS MOTION FOR
18                                                     )   SUMMARY JUDGMENT
19    SIERRA CLUB, et al.,                             )
                                                       )   Date: January 22, 2020
20            Plaintiffs,                              )   Time: 10:00 a.m.
                                                       )   Judge: Haywood S. Gilliam, Jr.
21                                                     )
                               v.
22                                                     )   Courtroom 2, 4th Floor,
      DAVID BERNHARDT, et al.,                         )   1301 Clay Street, Oakland, CA 94612
23                                                     )
              Defendants.                              )
24                                                     )
25                                                     )

26
27
28


     Fed. Defs. Notice Regarding Scheduling of Argument for Cross-Motion for Summary Judgment     i
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Bernhardt, 4:18-cv-00524-HSG
          Case 4:18-cv-00521-HSG Document 141 Filed 01/15/20 Page 2 of 3




1            On January 14, 2020, the Court issued a notice that the hearings on the Cross Motions for
2     Summary Judgment previously set for January 16, 2020, are continued to January 22, 2020.
3     State of California v. Bureau of Land Management et al, 4:18-cv-00521-HSG [ECF No. 140];
4     Sierra Club et al v. Ryan Zinke et al, 4:18-cv-00524-HSG, [ECF No. 151]. One of the attorneys
5     briefing and arguing the Cross Motions for Summary Judgment on behalf of the Federal
6     Defendants has accepted other employment and was previously scheduled to depart the U.S.
7     Department of Justice on January 19, 2020.
8            The attorney has been able to extend her end date at the U.S. Department of Justice in
9     order to be able to represent the Federal Defendants at the new hearing date of January 22,
10    2020. However, due to prior commitments to her new employer, and the scheduled arrival of
11    her replacement at the U.S. Department, it is unlikely that she will be able to extend her end
12    date past January 24, 2020. Federal Defendants respectfully request that if the Court needs to
13    move the hearing past January 24, 2020, that additional time be provided for the U.S.
14    Department of Justice to re-staff the case. The Federal Defendants have provided notice to the
15    other parties in this case and they do not oppose.
16           Respectfully submitted this January 15, 2019.
17                                                    JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General
18
19
                                                      /s/ Corinne Snow               ___
20         ___
                                                      Environment and Natural Resources Division
21                                                    United States Department of Justice
                                                      CORINNE SNOW (TX Bar No. 24083883)
22                                                    REBECCA JAFFE (NC Bar No. 40726)
23                                                    950 Pennsylvania Ave, NW
                                                      Washington, D.C. 20350
24                                                    Tel: (202) 305-0258
                                                      Fax: (202) 305-0506
25                                                    rebecca.jaffe@usdoj.gov
26                                                    corinne.v.snow@usdoj.gov
                                                      Counsel for Federal Defendants
27
28


     Fed. Defs. Notice Cross-Motion for Summary Judgment
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG             1
          Case 4:18-cv-00521-HSG Document 141 Filed 01/15/20 Page 3 of 3




1                                       CERTIFICATE OF SERVICE
2
3            I hereby certify that on January 15, 2020, I filed the foregoing pleading electronically
4    through the CM/ECF system which caused all parties or counsel to be served by electronic
5    means as more fully reflected on the Notice of Electronic Filing.
6
7
8                                                     /s/ Corinne Snow        ___
                                                      Corinne Snow
9                                                     Attorney for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Fed. Defs. Notice Cross-Motion for Summary Judgment
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG              2
